Title: To Thomas Jefferson from David Turner, 16 November 1801
From: Turner, David
To: Jefferson, Thomas


Sir
No Carolina Bertie County 16th Novr. 1801
I take the liberty to address you tho much in the rear of doing so,—I am not a person of Letters, and am in an Humble state, the deranged situation of my affairs has cast me so far to Leeward, that I do not know whither I shall be ever able to fetch up, which may perhaps disable me in what I now try to do—however this by the by—
Give me leave Sir to Congratulate you on your Appointment to the presidency of the United States, four years ago (or rather now five) I was for Jefferson, failing in my wish I considered as no inconsiderable disappointment, Your appointment now was my earnest wish, And your reappointment hereafter for many four Years yet to come is my most ardant wish, In such a length of time (tho not very long) I hope affairs may gain some Stability those who now are Children will arrive to manhood and those who now are 20 will be of age to take any seat in Goverment, and being acquainted with and bred in and used to our republican representative Goverment will the better know how to prize it, At the beginning dureing and at the end of our struggle with Britain for Liberty I had no Idea that those who Joined them against us, should after we gained our Independence, be our Revinue officers and agents in Goverment I have been and am now astonished at it. I wonder they are not ashamed I have more than a crumb of hope, that their reproachfull scurillus & unmanly Language, will like the singing waves beating against the solid rock be all to froth and bubbles turn’d, I have not expected all such would Immediately be displaced, there being great difference between puting in and puting out of Office
I have great Confidence that under your Administration, our own Citizens as well as the Nations will respect our goverment. And I pray the Great Creator through his great bounty & redeeming Love will Guard us, And be pleased to give you strength of Body & mind; and finaly Cloath you with that inward Robe of Righteousness which fadeth not—
I beg you to accept my Highest Consideration and Esteem (and permit me to say) Dear sir I am
Your Most Obedient Humble Servant
David Turner
Please to catch at the sense rather than the words
Sir Please to suffer me to acquaint you, that as far as I can learn & I have reason to believe, that our standard half Bushel is larger than any in the neighbouring Countys or any in the United States, that of New York comes nearest to it, but is some smaller, we have no wine measures belonging to the standard, as to weights to try steelyards, I believe we have a 7th. a 14th., 28 & I believe 56.—
I am very sincerely As before
David Turner
